Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Kathryn Lynn Campbell appeals the district court’s order granting the Appellees’ motion to dismiss Campbell’s complaint and denying Campbell’s motions for a declaratory judgment and for summary judgment. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Campbell v. Am. Int’l Grp., 86 F.Supp.3d 464, No. 1:14-cv-01320-LMB-IDD, 2015 WL 252228 (E.D.Va. Jan. 20, 2015). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.